In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-054 CV

____________________


TEXAS COMMUNITY BANK, N.A., SCOTT A. CARLISLE

and DOCK HI, L.L.C., Appellants


V.


WITTE INVESTMENT GROUP, LTD., Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 03-03-02052-CV




MEMORANDUM OPINION
	On February 15, 2007, this Court issued its opinion and judgment affirming the trial
court's judgment.  The appellants, Texas Community Bank, N.A., Scott A. Carlisle, and
Dock Hi, L.L.C., and the appellee, Witte Investment Group, Ltd., jointly filed a motion to
dismiss the appeal.  The parties agree to tax costs and attorneys fees against the appellants. 
The parties jointly request that our prior opinion be withdrawn.  The motion is voluntarily
made by the parties before our plenary power over the judgment expired, and should be
granted.  See Tex. R. App. P. 19.1, 42.1(a)(2).  Accordingly, we withdraw our opinion and
judgment of February 15, 2007, substitute this opinion, and issue a new judgment.  The
motion to dismiss is granted and the appeal is dismissed.  Costs and attorney's fees are taxed
against the appellants.
	APPEAL DISMISSED.
 
                                                                            _________________________________
                                                                                              CHARLES KREGER
                                                                                                        Justice

Opinion Delivered March 29, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.